Me. Justice Snyder
delivered the opinion of the court.
Ana H. Carmona Sánchez and her husband presented to the registrar for recordation an order entered by the district court in a dominion title proceeding. This order recited that she had acquired from Heraelia Sanchez for .$8,000 the following property':
■“‘Rural property, consisting of a parcel of land containing one hundred and seventy-seven cuerdas, equivalent to seventy-nine hectares, fifty-six ares, and eighty-six centiares, situated in barrio I i-ñas of the municipal district of Comerlo, bounded on the north by lands belonging to the Sucesión of Mr. Gumersindo Carmona and Mrs. Enriqueta Carmona, on the east by lands belonging to Mr. Manuel Espina and the Sucesión of Mr. Benigno Espina, Pedro Carrasquillo, Sucesión of Carmona, and Sucesión of Mrs. Elvira Vázquez, on the west by lands belonging to Mr. Bernardo Pérez and the ‘La Plata, river, on the south by the Sucesión of Carmona and Bernardo Pérez.
The registrar refused to record the order of the court on the ground that the registry discloses that three properties of 119, 30, and 58 cuerdas, situated in barrio Pinas of Comerlo and numbered 829, 690, and 145, respectively, are registered in the name of Juan Bautista Carmona y Váz-quez, married to Pleraclia Sánchez Ortiz; and that the loeation, boundaries, and chain of title of the aforesaid properties had raised a reasonable doubt in his mind, as to whether these properties, already recorded in the name of another, were the same property as that described in the order of dominion title presented herein for recordation. This is an appeal from that ruling of the registrar.
The registrar points out that two of the properties already recorded add up to 177 cuerdas, the exact amount of cuerdas of the property which is the subject of the dominion title order herein. The registrar also points out that the properties bounding the property attempted to be recorded, that is, lands belonging to Cristina Vázquez Miranda, Enri-queta Carmona, and the Sucesión of Gumersindo Carmona, .are lands owned by relatives of Juan Bautista Carmona y *243Vázquez and acquired by them after Ms death upon partition of Ms properties; and as regards lands belonging to Manuel Espina, and Bernardo Pérez, as shown by entries in the registry, these are lands which belonged to the Sucesión of Juan Bautista Carmona Vázquez; and further, the invariable, unchangeable western boundary of the recorded properties and the one attempted to be recorded, is the “La Plata” river.
He also gives other facts which contributed to the reasonable doubt in his mind that the property in the dominion title order is an aggregation of these already recorded farms; namely, Juan Bautista Carmona Vázquez, who died on May 23, 1895, was married to Cristina Vázquez Miranda, and among his seven children, who were his heirs, there is one named Juan Bautista Carmona y Vázquez, married to Hera-clia Sánchez Ortiz. At the time of the death of the second Juan Bautista Carmona y Vázquez on July 6, 1921, he had nine children, among whom was one by the name of Juan Bautista Carmona y Sánchez, who died childless. The latter’s mother, Heraclia Sánchez Ortiz, and his widow, Margarita Rodriguez, also known as Margarita Umpierre y Rodriguez, were thereupon declared to be his heirs. Another child of the spouses, Juan Bautista Carmona Vázquez and Heraclia Sánchez Ortiz, is Ana Heraclia Carmona y Sánchez, the appellant herein. The three properties in question are already recorded in the name of Juan Bautista Carmona y Vazquez and of another Juan Bautista Carmona y Vázquez, and belong therefore to their heirs, among whom are included appellant herein and Heraclia Sánchez Ortiz; and, as we have seen, the appellant claims through the latter.
The registrar also points to the participation of Hera-clia Sánchez Ortiz, the predecessor in interest of the appellant, by virtue of annotations of attachments made upon the properties consisting of 58 and 119 cuerdas, in the cases of R. Fabián y Compañía and P. Millón y Compañía Sucesores *244v. Heraclia Sánchez, widow of Carmona, Margarita Rodriguez known as Margarita Umpierre Rodriguez, widow of Carmona, and the Sucesión of Juan B. Carmona y Sánchez.
It is stated in the registry entry for property No. 829 that it is a rural property located in barrio Pinas of Come-río, consi sl ing of 119 cuerdas. Its boundaries are given as follows: On the north, by lands of Cristina Vázquez y Miranda and Enriqueta Carmona Vázquez; on the east, by lands of José Rosa Carmona and Elvira Vázquez; on the south, by lands of José Pablo Rivera; and on the west, by the “La Plata” river and lands of Pablo José Rivera. Juan Bautista Carmona y Vázquez, being then married, bought a principal farm of 582 cuerdas from Nicolás Giménez y Mu-ñoz, from which the present property is a segregation. The aforesaid Juan Bautista Carmona y Vázquez died on .May 23, 1895. In an open will he stated that he was married to Cristina Vázquez y Miranda, and designated as his heirs his seven children, José Francisco, José Rosa, Gumersindo Ti-moteo, Cristina, Hipólita, Enriqueta, and Juan Bautista Car-mona y Vázquez. After partition of the estate, Juan Bau-tista Carmona y Vázquez recorded, as his share in the estate, the present 119 cuerdas.
At the appropriate place in the registry are found annotations “A” and “B” to this property. These state that the above-described recorded property was subject to two attachments in the cases of R. Fabian y Compañía and P. Millón y Compañía Sucesores against (1) Heraclia Sánchez, widow of Carmona, (2) Margarita Rodriguez, also known as Margarita Umpierre Rodriguez, widow of Carmona, and (3) the Sucesión of Juan B. Carmona y Sánchez.
When we examine the boundaries of property No. 829 and those set forth in the dominion title order, we find that their boundaries coincide in part — property No. 829 being-bounded on the north by lands of Enriqueta Carmona Váz-quez and Cristina Vázquez Miranda, and the property herein being bounded on the north by lands of Enriqueta Carmona *245and Sucesión of Gumersindo Carmona. It also appears that Cristina Vázquez Miranda was the wife of the first Juan Bautista Carmona Vázquez, and mother of the second Juan Bautista Carmona Vázquez, the first having recorded the main 582 cuerdas in his name, and the second having recorded a segregation of property 829 in his name. It also appears that Gumersindo Carmona might have been Gumer-sindo Timoteo Carmona Vázquez, a" son- of the first and a brother of the second Juan Bautista Carmona Vázquez, and that the land acquired by him from his father is the land now owned by his Sucesión. We thus see that the property in tiie dominion title order is bounded by lands that apparently derive from the same source as property 829.
It should also be noted that the appellant herein is Ana II. Carmona Sánchez, claiming through Heraclia Sánchez who, as the attachment annotations indicate, is the widow of Juan Bautista Carmona Vázquez, record owner of this property; also, the appellant seems to be a child born of that marriage.
The western boundary of both properties also partially coincides. The boundary for property 829 is the “La Plata” river. On the property herein the western boundary is the “La Plata” river and lands of Bernardo Pérez. The registrar asserts in his brief that, as to the other, boundaries, according to the entries in the registry, they are lands ■which, although now owned by someone else, previously belonged to the Sucesión of Juan Bautista Carmona y Vázquez. We are unable to determine the accuracy of this statement, as no proof thereof is in the record herein.
Property No. 690 consists of 30 cuerdas, and is situated partly in barrio Rio Hondo and partly in barrio Pinas, of Comerio. It was bought by Juan Bautista Carmona. Váz-quez, who was married to Ana Heraclia Sánchez Ortiz. This is probably the second Juan Bautista Carmona Vázquez, since the first one was married to Cristina Vázquez y Miranda. This property is bounded on the north, by lands be*246longing to Juan Bautista Carmona; on the east, by lands of Manuel Pontón; on the south, by lands of Faustina Rivera Fontánez; and on the west, by the “La Plata” river. The latter constitutes the only similar boundary for this property and that described in the dominion title order. It should be noted that both properties are bounded by lands of Juan Bautista Carmona; but one bounds with properties of the Sucesión of Carmona on the north, while the other bounds with lands described as belonging to Juan Bautista Carmona on the east.
Property No. 145 is a rural property, located in barrio Piñas, in the jurisdiction of Sabana del Palmar, consisting of 58 cuerdas. It is bounded on the north, by lands of Modesto Cobián; on the east, by lands of Modesto Cobián, Fé-lix Pérez, and Cirilo Pérez; on the west and south, by lands of Juan Bautista Carmona y Vázquez. The latter recorded the possession of this property after a possessory proceeding. Because of the fact that this possession was recorded in 1883, it obviously refers to the first of the two men named Juan Bautista Carmona y Vázquez. Here we have one boundary which is apparently identical, as property No. 145 is bounded on the south by lands of Juan Bautista Carmona and the dominion title order property is bounded on the south by property belonging to the Sucesión of Car-mona. Identical annotations of attachments as those found on property No. 829 appear here, thus indicating derivation from the same source.
The registrar also includes a certificate- of an entry made with reference to an urban property located in Come-río. It is a lot upon which a house was built by Juan Bau-tista Carmona Vázquez, married to Heraclia Sánchez Ortiz. The latter died in 1921, having had the following children: Luis Roberto, Josefa Teresa, Juan Bautista, Delfina Hera-clia, Ana Heraclia, Guillermo, Maria Cristina, Luis Pío, Manuel Gumersindo, all named Carmona Sánchez. Juan Bautista Carmona Sánchez, one of the above heirs, died child*247less, and tlie district court entered an order that his intestate heirs were his wife, Margarita Rodriguez, known as “Um-pierre Rodríguez”, and his mother Heraclia Sánchez Ortiz. All this indicates that the Heraclia Sánchez Ortiz named in the attachments, and the Heraclia Sánchez, through whom appellants claim, was the wife of Juan Bautista Carmona Vázquez, and that appellant Ana H. Carmona Sánchez' is her daughter.
"While the recited facts do not give rise to the inference that property No. 690 was already recorded, we do feel that the registrar was justified in concluding that there was a reasonable doubt in his mind as to whether or not the property sought to be recorded herein was already recorded as properties 829 and 145. As we pointed out in Marrero v. Registrar of Mayagüez, 25 P.R.R. 779, 781: “The registrar should deny the record not only when he is fully certain thht the right sought to be recorded has already been recorded in the name of a person other than the one who makes the transfer, but also when he has a reasonable and well-founded doubt thereon.” (See also Colón v. Registrar of Caguas, 24 P.R.R. 719.)
■ The land involved in properties 829 and 145 totals 177 cuerdas, as does the property herein. Properties 829 and 145 were both subject to the attachments disclosed by the above-described annotations. And from the said annotations it is reasonable to conclude that Ana H. Carmona Sán-chez, the appellant herein,- might be one of the members of the Sucesión of Juan Bautista Carmona Vázquez, the record owner of the property. Also, the appellant claims through Heraclia Sánchez, who might be Heraclia Sánchez Ortiz, the widow of Juan Bautista Carmona y Vázquez and mother of the appellant, and sister of Juan Bautista Carmona y Sán-chez, whose widow Margarita Rodriguez, also known as “Umpierre Rodriguez”, is mentioned in said attachment's. Furthermore, an addition of properties 829 and 145 would result in their having the same boundaries as the property *248herein, as follows: (1) on the north, by lands of Enriqueta Carmona; (2) on the west, by the “La Plata” river; and (3) on the south, by lands of the Sucesión of Carmona. It is true that other boundaries, and partially these same boundaries, do not all coincide; but it must be remembered that properties change hands, and that boundaries therefore do not always remain static.
Wo are satisfied from all these circumstances that the registrar, under our holdings in the Marrero and Colón eases, was warranted in refusing to record the order of the district court.
The ruling of the registrar will be affirmed.